                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO




 STATE OF OHIO,                                Case No. 1:21-cv-00181-DRC

                 Plaintiff,                    District Judge Douglas R. Cole

         v.

 JANET YELLEN, in her official capacity
 as Secretary of the Treasury, et al.,

                 Defendants.



                              NOTICE OF APPEARANCE
       Charles Roberts, Trial Attorney at the U.S. Department of Justice, Civil Division,

Federal Programs Branch, hereby enters his appearance as counsel of record for the De-

fendants in the above-captioned matter.


DATED: April 15, 2021                     Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          /s/ Charles E.T. Roberts
                                          CHARLES E.T. ROBERTS
                                          Trial Attorney
                                          Civil Division, Federal Programs Branch
                                          U.S. Department of Justice
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          Phone: (202) 305-8628
                                          E-mail: charles.e.roberts@usdoj.gov

                                          Counsel for Defendants



                                           1
2
